Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/CN2017/120018 , International Filing Date: 12/29/2017
Foreign priority to 201710540135.0 , filed 07/05/2017

Information Disclosure Statement
The IDS filed 12/29/2021 has been considered as noted on the attached PTO-1449.

Claims 1-5 and 9-13 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Objection

In light of the claim amendments the rejections to claims 10-13 have been withdrawn.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable by Yuan Hua [CN 101950300 B, 24-Jul-2013], hereinafter Yuan, in view of Evenson [US 10275480 B1, 2016-06-16].

With respect to claim 1, Yuan teaches a distributed search method (page 4, line 4, a hierarchical structure applied to a distributed search engine), comprising:
obtaining, by at least one first proxy server [e.g. first query node] of a plurality of proxy servers after receiving a query request from a query server [e.g. query agent] attribute information corresponding to the query request (page 10, lines 9-11, agent node is used to accept the query requests from Web server, carries out query task according to the state of each query node (i.e. proxy server)); 
querying, by the at least one proxy server [e.g. query node], a configuration management server based on the attribute information [e.g. configuration file] to obtain machine information corresponding to the attribute information (page 13, lines 1-3, query node reads configuration file after starting, and searches the URI address of agent node issue RMI, search agent node, and request adds the distributed search engine system by agent node control. Working node registration adds distributed search engine system.
Page 21, lines 10-13, the application layer receives user's request and relevant request of data is forwarded to level of abstraction, and the result that level of abstraction is returned carries out submitting to presentation layer again after result's fusion and the optimization sorting simultaneously.
Page 20, lines 7-11, the unit searches engine is encapsulated as the acceptable parameter of unit searches engine with query requests, be transmitted to the unit searches engine again, these parameters comprise: (1) query word, the data type of query word can be self-defined or be adopted simple data type; (2) initial document code; (3) number of files of obtaining of one query etc.), sending, by the at least one first proxy server, the query request to at least two engine servers [e.g. work nodes] corresponding to the machine information of the plurality of engine servers (page 13, lines 15-16, query node are distributed to working node after query requests is changed by the abstract adaptation device, wait for also receiving the intermediate result that working node returns.
Page 22, lines 17-21, In the distributed search engine system, design is based on the hierarchical architecture of Web Services and RMI, as shown in Figure 2, distributed search engine system comprises Web server, agent node, inquiry proxy pond (being made up of a plurality of query nodes), abstract adaptation device and a plurality of working node, according to each hierarchy of Fig. 1);
obtaining, by the at least one first proxy server, first query results [e.g. top n lists of documents results set] returned by the at least two engine servers according to the query request (page 32, lines 15-17, working node are inquired about local index, and the top n lists of documents results set that hits is sent to query node, and described N is a positive integer, and be default by the keeper); 
merging, by the at least one first proxy server, at least two of the first query results into a second query result [e.g. final top n] according to a preset rule [e.g. and described N is a positive integer, and be default by the keeper] sending, by the at least one first proxy server, the second query result to the query server (page 32, line 19-page 33, line 1, query node are waited in pre-configured time dimension and are received working node and return result for retrieval, ignore the overtime node of retrieval, encapsulation through the abstract adaptation device is converted to the lists of documents that each working node returns, after going result for retrieval fusion ordering heavily, keep final top n and hit document, return to Web server.
 Page 21, lines 20-21, presentation layer is used to the user that friendly access entry and display page as a 6 result are provided).

Yuan does not teach:
attribute information corresponding to the query request, the attribute information is a service type corresponding to the query request;
wherein the machine information represents information of a plurality of engine servers, the configuration management server managing configuration information and machine information, the configuration information comprising a splitting rule for splitting index data, and each of the plurality of engine servers storing index data that meets the splitting rule.

Evenson teaches:
attribute information corresponding to the query request, the attribute information [e.g. unique hash key may be generated for each customer, and each order generated for a given customer may be assigned its own list key (e.g., unique at least within the scope of the customer's order set)] is a service type corresponding to the query request [e.g. object type] (col. 3, lines 8-27, indexing algorithm may be employed for data objects which are identified by a combination of a hash key and a list key in at least some embodiments. For example, in a distributed order management system for an Internet-based retailer, a unique hash key may be generated for each customer, and each order generated for a given customer may be assigned its own list key (e.g., unique at least within the scope of the customer's order set)….);
wherein the machine information represents information of a plurality of engine servers, the configuration management server managing configuration information and machine information [e.g. storage-server-selection-policy parameter] (col. 11, lines 14-37, FIG. 2. depending on the metrics and thresholds to be used for determining when a split should be performed, additional parameters may be defined, beyond those shown in FIG. 2. the parameters may include one or more functions to be used to determine whether a split criterion has been met for a given tree depth, based on some combination of metrics of key count, key size and/or heat. 
The total number of storage servers to be used for the list key index nodes may be governed by the num-storage-servers parameter. The manner in which the particular storage server to be used to store a given node is to be selected may be indicated by storage-server-selection-policy parameter—e.g., a randomizing hash-based function applied to the node identifier may be used to select the storage server. The order in which list keys are to be ordered or arranged within the index nodes may be governed by the key-ordering parameter. For example, if strings are used for the list keys, dictionary sort may be used to arrange the key entries) the configuration information comprising a splitting rule for splitting index data rule [e.g. index split criteria], and each of the plurality of engine servers storing index data that meets the splitting rule sending, by the at least one first proxy server, the query request to at least two engine servers corresponding to the machine information of the plurality of engine servers (col. 4, lines 34-65, respective split criteria (e.g., the maximum sizes of the index nodes, or the maximum number of keys for which entries can be accommodated at a given node) may be defined for respective levels or depths within the tree-based index: e.g., a root node may meet its split criterion when it has reached R entries, a leaf node may meet its split criterion when it has reached F entries, and a non-leaf, non-root mode at depth D within the tree may meet its split criterion when it has reached M entries, etc. The split criteria for the various levels may be selected in different embodiments, for example, based on parameters such as the average size of packets transmitted between the index handlers and the storage service versus the average sizes of the keys, etc. In some embodiments all the nodes may have the same split criterion, regardless of the particular depth (distance from the root) of a node within the tree. In at least one embodiment, split criteria may be defined at least partly in terms of node “heat”—e.g., the number or rate of recent writes to the node. In one implementation, for example, timestamps corresponding to the N most recent writes to a given node may be stored in the node, and the node may be deemed to have met its split criterion if the number of writes to it within a specified period T exceed a threshold. Using the heat-based approach may result in better workload distribution at the storage servers at which the index nodes are stored. A combination of factors may contribute to split criteria in some embodiments—e.g., a compound metric based on the number of keys currently in a node, the total size of the entries in the node, and/or timing or “heat” information may be compared to a threshold to determine whether a node should be split).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Yuan with the configuration management server managing configuration information and machine information for splitting index data rule of Evenson. Such a modification would provide a replication strategy to achieve the desired levels of data durability and availability (Evenson, col. 8, lines 39-41).

With respect to dependent claim 3, Yuan as modified by Evenson further teaches choosing at least one proxy server having a service type matching the query request from the plurality of proxy servers as the first proxy server (Evenson, col. 4, lines 18-33, when a request to insert an entry corresponding to a particular list key LK1 (and a hash key HK1) is received, an index operation handler selected to perform the insert may first identify the particular tree-structured index corresponding to HK1 (assuming such an index already exists), and fetch the root node of that index. Then, a path down the tree to a candidate destination node CN1 for the LK1 entry may be identified. During the traversal of the tree, in some embodiments the index handler may keep track of deferred write operations that may be performed after the primary task of inserting LK1's entry is completed. Such deferred operations, as will become clearer with the help of examples provided below, may include implementing split operations deferred earlier, adjusting child node reference or pointer-related entries at various index nodes, and so on).

With respect to dependent claim 4, Yuan as modified by Evenson further teaches choosing at least one of the plurality of proxy servers as the first proxy server according to a preset rule, wherein the preset rule comprises a randomization rule and a polling rule (Yuan, page 19, line 21- page 20, line 4, all unit searches engines are worked in coordination with to level of abstraction retrieval service are provided. Therefore, level of abstraction does not depend on a certain specific unit searches Distributed search engine system and implementation method thereof CN engine particularly, do not rely on the processing power of discrete cell search engine yet, it can be according to the demand of reality, different types of data is deployed on the different unit searches engines with gearing to actual circumstances, the data of the type are carried out specific optimization).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Yuan as modified by Evenson, as applied to claim 1, further in view of Shuster et al. [US 20110238662 A1, June 6, 2011].

With respect to dependent claim 2, Yuan as modified by Evenson does not teach wherein obtaining, by the first proxy server, the first query results returned by the at least two engine servers according to the query request comprises: obtaining, by the first proxy server, the first query results that meet a preconfigured truncation parameter.
Shuster teaches wherein obtaining, by the first proxy server, the first query results returned by the at least two engine servers according to the query request comprises: obtaining, by the first proxy server, the first query results that meet a preconfigured truncation parameter ([0081] a top results list is preferably generated by removing duplicate results. Then, in the same step, lower-ranked results in excess of a certain number of results are preferably removed by truncating the results list. The number of results to retain in the results list can be a pre-set amount, or can be determinable by the user).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Yuan as modified by Evenson with truncation process of the results of Shuster. Such a modification would discard the many useless results that are returned (Shuster [0007]).

Claims 5, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable by Bluhm [US 20050004898 A1, April 26, 2004], in view of Evenson [US 10275480 B1, 2016-06-16].

With respect to claim 5, Bluhm teaches an index update method, comprising:
obtaining, by a master control server [e.g. Resource Manager 206 for engines that allocate the ODP agent 208 to an Agent Manager], a splitting rule from a configuration management server; sending, by the master control server, the splitting rule to an index creation server [e.g. preconfigured Agent Manager rule contains information about agents and search engines], to facilitate the index creation server to split to-be-created index data according to the splitting rule [e.g. names of the IndexSet associated with the search engine] ([0026] when the system boots, the ODP agent 208 on the server starts and queries a (preconfigured) Resource Manager 206 for engines that allocate the ODP agent 208 to an Agent Manager (not shown). The Agent Manager contains information about agents and search engines in a domain and can assign workloads dynamically to ODP Agents 208 that query it. The Agent Manager comprises an LDAP (Lightweight Directory Access Protocol) agent. Search engines are assigned message queues with names that correspond to the names of the IndexSet associated with the search engine 106);
obtaining, by the master control server, index configuration information representing a splitting result ([0016] search controller 102 "listens" for search requests. Utilizing a " split-merge" engine, the search controller receives requests and splits them into component requests (serviced by the search engines 106). When responses are received from the search engines 106, the search controller merges the responses and sends them to the requestor. Split requests, referred to programmatically as a "SearchEngineRequest", may be made to the various data sets that comprise or are generated from the data collection or collection set); obtaining, by the master control server, index data based on the index configuration information ([0018] the search engines 106 receive the SearchEngineRequest component and specific IndexSet and cause a search to be performed on the IndexSet specified with the request); and
storing, by the master control server, the index data in at least two corresponding engine servers of a plurality of engine servers ([0033] the index may be divided based on ranges of database indices, with each range comprising a data set. The data sets are then stored on a storage device such as NAS 110).

Bluhm does not teach:
rule from a configuration management server according to a service type;
wherein the configuration management server manages configuration information comprising the splitting rule and machine information, and the machine information represents information of a plurality of engine servers.
Evenson teaches:
rule from a configuration management server according to a service type [e.g. object type] (col. 3, lines 8-27, indexing algorithm may be employed for data objects which are identified by a combination of a hash key and a list key in at least some embodiments. For example, in a distributed order management system for an Internet-based retailer, a unique hash key may be generated for each customer, and each order generated for a given customer may be assigned its own list key (e.g., unique at least within the scope of the customer's order set)….);
wherein the configuration management server manages configuration information comprising the splitting rule and machine information, and the machine information represents information of a plurality of engine servers [e.g. storage-server-selection-policy parameter] (col. 11, lines 14-37, FIG. 2. depending on the metrics and thresholds to be used for determining when a split should be performed, additional parameters may be defined, beyond those shown in FIG. 2. the parameters may include one or more functions to be used to determine whether a split criterion has been met for a given tree depth, based on some combination of metrics of key count, key size and/or heat. 
The total number of storage servers to be used for the list key index nodes may be governed by the num-storage-servers parameter. The manner in which the particular storage server to be used to store a given node is to be selected may be indicated by storage-server-selection-policy parameter—e.g., a randomizing hash-based function applied to the node identifier may be used to select the storage server. The order in which list keys are to be ordered or arranged within the index nodes may be governed by the key-ordering parameter. For example, if strings are used for the list keys, dictionary sort may be used to arrange the key entries).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bluhm with the configuration management server managing configuration information and machine information for splitting index data rule of Evenson. Such a modification would provide a replication strategy to achieve the desired levels of data durability and availability (Evenson, col. 8, lines 39-41).

With respect to claim 9, Bluhm teaches a distributed search system, comprising:
a configuration management server, configured to manage configuration information and machine information [e.g. preconfigured Agent Manager rule contains information about agents and search engines], and the machine information represents information of a plurality of engine servers [e.g. the Agent Manager contains information about agents and search engines] ([0026] when the system boots, the ODP agent 208 on the server starts and queries a (preconfigured) Resource Manager 206 for engines that allocate the ODP agent 208 to an Agent Manager (not shown). The Agent Manager contains information about agents and search engines in a domain and can assign workloads dynamically to ODP Agents 208 that query it. The Agent Manager comprises an LDAP (Lightweight Directory Access Protocol) agent. Search engines are assigned message queues with names that correspond to the names of the IndexSet associated with the search engine 106);
a query server, configured to obtain a query request of a terminal device ([0024] Product/client 202 may be any client software module that uses the distributed search functionality…. Such software includes browsers, document management systems, knowledge management system, document retrieval systems, case law retrieval systems and the like. Product/client 202 issues one or more search requests to a message switch 104, which routes the requests to a service controller based on data in the search request);
a plurality of proxy servers; and a plurality of engine servers ([0015] FIG. 1 system 100 includes a search controller 102, a message switch 104, search engines 106, network attached storage (NAS) 110, and network 108 communicably coupling search engines 106 to NAS 110. The above-mentioned components may be distributed across one or more server computers. In some embodiments, the server computers comprise blade based service computers from Sun Microsystems, Inc. However, in alternative embodiments, servers based on Intel processor architectures may be used), wherein each of the plurality of engine servers is configured to store index data that meets the splitting rule ([0033] the index may be divided based on ranges of database indices, with each range comprising a data set. The data sets are then stored on a storage device such as NAS 110),
wherein after receiving the query request from the query server, at least one first proxy server of the plurality of proxy servers queries the configuration management server based on attribute information of the query request [e.g. assigned specified IndexSet] ([0018] the search engines 106 receive the SearchEngineRequest component and specific IndexSet and cause a search to be performed on the IndexSet specified with the request. 
[0022] the search engine 106 may make NFS calls to the NAS server 110 and request data for those files. This data is typically static and is cached on the NFS client system. Subsequently, when the search engine accesses data for its assigned IndexSet, it may make a meta-directory call to the NFS server for file information. The search engine 1-6 reads the data pages from the local RAM cache, which allows a RAM-speed search of query terms), determines at least two first engine servers of the plurality of engine servers, and sends the query request to the at least two first engine servers ([0034-0035] receiving a search request. The search request is analyzed to determine which data sets are required. Search requests are then forwarded the search engines that correspond to the data sets identified. In some embodiments of the invention, search requests are forwarded to search engines through message queues. Further, in some embodiments, the message queue associated with a particular search engine is given the same name as the IndexSet that is configured for the search engine);
the at least two first engine servers return first query results in response to the query request; and the at least one first proxy server merges at least two of the first query results into a second query result, and sends the second query result to the query server to facilitate the query server to return the second query result to the terminal device ([0016] search controller 102 "listens" for search requests. Utilizing a " split-merge" engine, the search controller receives requests and splits them into component requests (serviced by the search engines 106). When responses are received from the search engines 106, the search controller merges the responses and sends them to the requestor. Split requests, referred to programmatically as a "SearchEngineRequest", may be made to the various data sets that comprise or are generated from the data collection or collection set. In some embodiments, the data set comprises a portion of an index (referred to as an " IndexSet") to a data collection or collection set).
Bluhm does not teach:
the attribute information is a service type corresponding to the query request;
wherein the configuration information comprises a splitting rule for splitting index data, and the machine information represents information of a plurality of engine servers.
Evenson teaches:
the attribute information is a service type corresponding to the query request [e.g. object type] (col. 3, lines 8-27, indexing algorithm may be employed for data objects which are identified by a combination of a hash key and a list key in at least some embodiments. For example, in a distributed order management system for an Internet-based retailer, a unique hash key may be generated for each customer, and each order generated for a given customer may be assigned its own list key (e.g., unique at least within the scope of the customer's order set)….);
wherein the configuration information comprises a splitting rule for splitting index data, and the machine information represents information of a plurality of engine servers [e.g. storage-server-selection-policy parameter] (col. 11, lines 14-37, FIG. 2. depending on the metrics and thresholds to be used for determining when a split should be performed, additional parameters may be defined, beyond those shown in FIG. 2. the parameters may include one or more functions to be used to determine whether a split criterion has been met for a given tree depth, based on some combination of metrics of key count, key size and/or heat. 
The total number of storage servers to be used for the list key index nodes may be governed by the num-storage-servers parameter. The manner in which the particular storage server to be used to store a given node is to be selected may be indicated by storage-server-selection-policy parameter—e.g., a randomizing hash-based function applied to the node identifier may be used to select the storage server. The order in which list keys are to be ordered or arranged within the index nodes may be governed by the key-ordering parameter. For example, if strings are used for the list keys, dictionary sort may be used to arrange the key entries).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bluhm with the configuration management server managing configuration information and machine information for splitting index data rule of Evenson. Such a modification would provide a replication strategy to achieve the desired levels of data durability and availability (Evenson, col. 8, lines 39-41).

With respect to dependent claim 10, Bluhm as modified by Evenson further teaches a master control server, configured to obtain the splitting rule from the configuration management server; and an index creation server, configured to: split to-be-created index data based on the splitting rule sent by the master control server, and send index configuration information representing a splitting result to the master control server (Bluhm [0026] when the system boots, the ODP agent 208 on the server starts and queries a (preconfigured) Resource Manager 206 for engines that allocate the ODP agent 208 to an Agent Manager (not shown). The Agent Manager contains information about agents and search engines in a domain and can assign workloads dynamically to ODP Agents 208 that query it. The Agent Manager comprises an LDAP (Lightweight Directory Access Protocol) agent. Search engines are assigned message queues with names that correspond to the names of the IndexSet associated with the search engine 106); and, wherein the master control server is further configured to obtain the index data based on the index configuration information, and to store the index data in at least two corresponding engine servers of the plurality of engine servers (Bluhm [0019] the data sets to be searched may reside on Network Attached Storage 110 that is communicably coupled to search engine 106).

With respect to dependent claim 12, Bluhm as modified by Evenson further teaches wherein the query server is configured to send the query request to the first proxy server of the plurality of proxy servers whose service type matches the service type of the query request (Evenson, col. 4, lines 18-33, when a request to insert an entry corresponding to a particular list key LK1 (and a hash key HK1) is received, an index operation handler selected to perform the insert may first identify the particular tree-structured index corresponding to HK1 (assuming such an index already exists), and fetch the root node of that index. Then, a path down the tree to a candidate destination node CN1 for the LK1 entry may be identified. During the traversal of the tree, in some embodiments the index handler may keep track of deferred write operations that may be performed after the primary task of inserting LK1's entry is completed. Such deferred operations, as will become clearer with the help of examples provided below, may include implementing split operations deferred earlier, adjusting child node reference or pointer-related entries at various index nodes, and so on).

With respect to dependent claim 13, Bluhm as modified by Evenson further teaches wherein the query server is configured to choose at least one of the proxy servers as the first proxy server according to a preset rule, and sends the query request to the first proxy server (Bluhm [0017] message switch 104 operates to route messages from search controller 102 to one or more search engines 106. The messages may include search requests that are to be performed by one or more search engines 106).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Bluhm in view of Evenson, as applied to claim 9, further in view of Shuster et al. [US 20110238662 A1, June 6, 2011].
 
With respect to dependent claim 11, Bluhm as modified by Evenson does not teach wherein the first engine servers are configured to return the first query results to the first proxy server based on a preconfigured truncation parameter.
Shuster teaches wherein the first engine servers are configured to return the first query results to the first proxy server based on a preconfigured truncation parameter ([0081] a top results list is preferably generated by removing duplicate results. Then, in the same step, lower-ranked results in excess of a certain number of results are preferably removed by truncating the results list. The number of results to retain in the results list can be a pre-set amount, or can be determinable by the user).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bluhm as modified by Evenson with truncation process of the results of Shuster. Such a modification would discard the many useless results that are returned (Shuster [0007]).

Response to Amendment
In response to the 09/30/2021 office action claims 1, 5, 9 and 10-13 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-5 and 9-13 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 11/29/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The arguments regarding Upstill are moot because the reference Upstill is now replaced with the new reference Evenson. The new ground of rejection as necessitated by the new limitation and thought by new reference Evenson is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153